Exhibit 10.1

EXECUTION VERSION

Aspen Bermuda Limited (formerly known as Aspen Insurance Limited)

141 Front Street

Hamilton

HM19 Bermuda

Aspen Insurance UK Limited

30 Fenchurch Street

London EC3M 3BD

February 1, 2013

Dear Sirs

AMENDMENT LETTER

We refer to a facility agreement dated 6 October 2009 in relation to a
US$200,000,000 letter of credit facility made between Barclays Bank PLC (the
“Issuing Bank”), Aspen Bermuda Limited (formerly known as Aspen Insurance
Limited) (“Borrower A”) and Aspen Insurance UK Limited (“Borrower B” together
with Borrower A, the “Borrowers”) (the “Facility Agreement”) which expression
shall include the Facility Agreement as from time to time amended, varied,
supplemented, novated or replaced including by way of a first amendment
agreement dated 28 February 2011.

We are writing to you to set out the amendments which we, the Issuing Bank, and
you, the Borrowers, have agreed to make to the Facility Agreement.

 

1.   INTERPRETATION   Unless otherwise defined in this letter, capitalised terms
defined in the Facility Agreement shall have the same meaning when used in this
letter. In addition, the principles of construction set out in Clause 1.2 of the
Facility Agreement shall have effect as if set out in this letter. 2.  
AMENDMENT 2.1   The terms of the Facility Agreement shall be amended as
follows:-   2.1.1   paragraph (a) of the definition of “Collateral Margin” shall
be deleted and replaced with the following:     “(a)   in the case of collateral
described in clause (a) of the definition of “Eligible Collateral”:       (i)  
where such Eligible Collateral has a maturity of 2 years or less, 95 per cent;  
    (ii)   where such Eligible Collateral has a maturity of more than 2 years
but less than or equal to 10 years, 90 per cent; and       (iii)   where such
Eligible Collateral has a maturity of more than 10 years, 85 per cent    
provided that the Collateral Margin on securities issued by the US Federal Home
Loan Mortgage Corporation (“FHLMC” also known as “Freddie Mac”) and the US
Federal National Mortgage Association (“FNMA” also known as



--------------------------------------------------------------------------------

    “Fannie Mae”) shall be decreased by an additional 7.5 per cent to the extent
that either FHLMC or FNMA shall no longer be under the conservatorship of the
Federal Housing Finance Agency;”;   2.1.2   paragraph (b) of the definition of
“Collateral Margin” shall be deleted and replaced with the following:     “(b)  
in the case of collateral described in clause (b) of the definition of “Eligible
Collateral”:       (i)   where such Eligible Collateral has a maturity of 5
years or less, 90 per cent;       (ii)   where such Eligible Collateral has a
maturity of more than 5 years but less than or equal to 10 years, 85 per cent;
and       (iii)   where such Eligible Collateral has a maturity of more than 10
years, 80 per cent;”;   2.1.3   the definition of “Collateral Value” shall be
amended by the deletion of the words “provided that (i) not more than 20 per
cent of the Collateral Value for any Borrower may consist of Collateral
described in clause (c) of the definition of “Eligible Collateral” and
(ii) other than in the case of Collateral described in paragraph (a) or (d) of
the definition of “Eligible Collateral” , no single issue or issuer shall
comprise more than 10 per cent. of the Collateral Value for any Borrower” and
the replacement of such deleted words with:     “provided that (i) not more than
30 per cent of the Collateral Value for any Borrower may consist of Collateral
described in clause (c) of the definition of “Eligible Collateral”, (ii) other
than in the case of Collateral described in paragraph (a) or (d) of the
definition of “Eligible Collateral”, no single issue or issuer shall comprise
more than 10 per cent of the Collateral Value for any Borrower and (iii) no
security shall be included in the calculation of Collateral Value unless
(A) either transactions with respect to such security are settled through the
Depository Trust & Clearing Corporation or such security is listed on a
generally recognised national securities exchange or is freely traded at readily
established prices in over-the-counter transactions and (B) price quotations for
such security are available to the Custodian in the ordinary course of
business.”   2.1.4   paragraph (c) of the definition of “Eligible Collateral”
shall be amended by the deletion of the words “Aa3/AA-” and the replacement of
such deleted words with “A1/A+”;   2.1.5   paragraph (d) of the definition of
“Eligible Collateral” shall be deleted and replaced with the following:     “(d)
investments in the Permitted Fund excluding any amount exceeding $100,000,000,”;
  2.1.6   the definition of “Final Maturity Date” shall be amended by deletion
of the words “31 December 2013” and the replacement of such deleted words with
“31 January 2015”.

 

2



--------------------------------------------------------------------------------

  2.1.7   the definition of “Permitted Fund” shall be deleted and replaced with
the following:     “Permitted Fund” means:     (a)   the BNY Mellon U.S.
Treasury Fund as more fully described in the prospectus dated March 1, 2010
delivered to the Issuing Bank on or before February 28, 2011, so long as such
fund (i) invests solely in securities issued or guaranteed as to principal and
interest by the U.S. government and (ii) continues to be rated AAAm by S&P and
Aaa-mf by Moody’s; and     (b)   any other money market fund that (i) qualifies
as an investment company under the Investment Company Act of 1940 and (ii) meets
the requirements of sub-clauses (i) and (ii) of paragraph (a) above.   2.1.8  
paragraph (a) of clause 5.6 shall be amended by adding “one year following”
after the word “beyond”;   2.1.9   paragraph 5.6(c)(ii) shall be amended by
adding “one year following” before the words “the Final Maturity Date”;   2.1.10
  clause 9.1(a) (Commitment fee) shall be amended by the deletion of the words
“0.2125 per cent.” and the replacement of such deleted words with “0.2 per
cent.”;   2.1.11   clause 17.1(a)(x) (Indebtedness) shall be deleted and
replaced with the following:     “(x) to the extent constituting Financial
Indebtedness, any Financial Indebtedness pursuant to overdraft facilities in the
ordinary course of business and consistent with past practice;”;   2.1.12  
clause 17.1(a) (Indebtedness) shall be amended by the deletion of the word “and”
at the end of clause (xi) and adding the following new clause (xii) immediately
following clause (xi):     “(xii) Financial Indebtedness incurred under the
Credit Agreement dated as of July 30, 2010 among Aspen Insurance Holdings
Limited, various subsidiary borrowers, the several banks and financial
institutions or entities from time to time parties thereto, and Barclays Bank
plc, as administrative agent, as amended, amended and restated, supplemented,
replaced, refinanced or otherwise modified from time to time; and”   2.1.13  
clause 17.1 (a)(xii) (Indebtedness) shall be renumbered as clause 17.1(a)(xiii)
and amended by the deletion of the words “5%” and the replacement of such
deleted words with “10 per cent”;   2.1.14   clause 17.5 shall be amended by
(i) the deletion of the word “and” at the end of clause (s), (ii) renumbering
clause (t) as clause (u), and (iii) the insertion of the following as clause
(t):     “(t) Security on assets pledged as collateral for Financial
Indebtedness permitted by Clause 17.1(a)(xii); and”   (the “Amendments”). 3.  
EFFECTIVE DATE 3.1   The Amendments set out in paragraph 2 above shall take
effect on the date (the “Effective Date”) that the Issuing Bank has received all
the documents and other evidence listed in the Schedule (Conditions Precedent)
hereto in form and substance satisfactory to it.

 

3



--------------------------------------------------------------------------------

4.   LONG STOP DATE   If the Effective Date has not occurred on or before the
date falling 10 Business Days after the date of this letter, then the provisions
of this letter shall cease to have effect. 5.   REPEATING REPRESENTATIONS   Each
Borrower represents and warrants to the Issuing Bank that, as at the date of
this letter and as at the Effective Date, each of the Repeating Representations
(other than the representation set forth in clause 15.14 of the Facility
Agreement) are true by reference to the facts and circumstances existing at each
such date and as if each reference to “this Agreement” or “the Finance
Documents” includes a reference to this letter. 6.   ARRANGEMENT FEE, COSTS AND
EXPENSES 6.1   The Borrowers shall pay to the Issuing Bank an arrangement fee in
the amount of US$100,000 on the date of signing this letter (the “Arrangement
Fee”). The Issuing Bank shall debit the Arrangement Fee from the account of
either Borrower on the Effective Date (and each Borrower hereby authorises the
Issuing Bank to debit the Arrangement Fee from such account). 6.2   The
Borrowers shall promptly on demand pay to the Issuing Bank the amount of all
costs and expenses and any applicable tax (including legal fees) reasonably
incurred (subject to any agreed caps) by the Issuing Bank in connection with the
negotiation, preparation and execution of this letter and any other documents
referred to in this letter. The Issuing Bank shall provide a reasonably detailed
invoice to Borrower A confirming the amount of any such costs and expenses. 7.  
MISCELLANEOUS 7.1   Subject to the terms of this letter and as amended by this
letter the Facility Agreement shall remain in full force and effect upon the
terms and conditions stated therein. 7.2   The provisions of Clauses 27 (Partial
Invalidity), 29 (Amendments and waivers), 33 (Jurisdiction) and 34 (Service of
Process) of the Facility Agreement shall apply to this letter as they apply to
the Facility Agreement. 7.3   This letter shall be designated a Finance
Document. 8.   LAW   This letter, and any non-contractual obligations arising
out of it, will be governed by and construed according to English law. 9.  
COUNTERPARTS   This letter may be executed in any number of counterparts and all
of such counterparts taken together shall be deemed to constitute one and the
same instrument.

Please indicate your acceptance of the terms of this letter by executing and
returning the enclosed copy.

Yours faithfully

 

4



--------------------------------------------------------------------------------

THE ISSUING BANK

/s/ Mark Thompson

Authorised Signatory For and on behalf of BARCLAYS BANK PLC THE BORROWERS

/s/ David Skinner

For and on behalf of ASPEN BERMUDA LIMITED

/s/ Katie Wade

For and on behalf of ASPEN INSURANCE UK LIMITED

 

5



--------------------------------------------------------------------------------

SCHEDULE

CONDITIONS PRECEDENT

 

1.   The Borrowers 1.1   A copy of each Borrower’s constitutional documents or
confirmation that there have been no changes to the constitutional documents
delivered to the Issuing Bank on 6 October 2009. 1.2   A copy of a resolution of
the board of directors of each Borrower:-   1.2.1   approving the terms of, and
the transactions contemplated by, this letter and the relevant amendment letter
in respect of each Collateral Control Agreement (the “Documents”) and resolving
that it execute the Documents;   1.2.2   authorising a specified person or
persons to execute the Documents on its behalf; and   1.2.3   authorising a
specified person or persons, on its behalf, to sign and/or despatch all
documents and notices to be signed and/or despatched by it under or in
connection with the Documents and/or the Facility Agreement. 1.3   A specimen of
the signature of each person that signs any Document on behalf of each Borrower
or that each Borrower intends to have sign documents or notices in connection
with this letter. 1.4   A certificate of each Borrower (signed by a director)
confirming that utilising the Commitments in accordance with the Facility
Agreement (as amended by this letter) would not cause any borrowing,
guaranteeing or other limit binding on it to be exceeded. 1.5   A certificate of
an authorised signatory of each Borrower certifying that each copy document
relating to it specified in this Schedule is correct, complete and in full force
and effect as at the date of this letter. 2.   Documents 2.1   A copy of this
letter countersigned by each Borrower. 2.2   A copy of the amendment letter in
respect of the Borrower A Collateral Control Agreement. 2.3   A copy of the
amendment letter in respect of the Borrower B Collateral Control Agreement. 3.  
Legal opinions 3.1   A legal opinion of Pinsent Masons LLP, legal advisers to
the Issuing Bank in England, substantially in the form distributed to the
Issuing Bank prior to signing this letter. 3.2   A legal opinion of Appleby,
legal advisers to the Issuing Bank in Bermuda, substantially in the form
distributed the Issuing Bank prior to signing this letter. 3.3   A legal opinion
of legal advisers as to the law of the state of New York substantially in the
form distributed to the Issuing Bank prior to signing this letter.

 

6



--------------------------------------------------------------------------------

4.   Other documents and evidence 4.1   Evidence that any costs and expenses
then due from the Borrowers pursuant to paragraph 6 (Arrangement Fee, Costs and
Expenses) have been paid or will be paid on the date of this letter. 4.2  
Confirmation that a UCC-3 statement has been filed in respect of the existing
UCC-1 filed in respect of the Borrower A Collateral Control Agreement. 4.3   A
certified copy of a Foreign Exchange Letter issued by the Bermuda Monetary
Authority, Hamilton, Bermuda in relation to Borrower A. 4.4   A certified copy
of a Tax Assurance issued by the Registrar of Companies for the Minister of
Finance in relation to Borrower A. 4.5   A certificate of compliance issued by
the Bermuda Registrar of Companies in relation to Borrower A. 4.6   A
certificate of compliance from the Bermuda Monetary Authority in relation to
Borrower A. 4.7   A certificate of registration as an insurer in relation to
Borrower A.

 

7